Citation Nr: 0201347	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
service-connected left ankle disability.  

2.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disorders, under 38 C.F.R. 
§ 3.324.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1992 to 
September 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision that in 
pertinent part granted service connection and assigned a non-
compensable rating for a left ankle disability and denied a 
10 percent rating for multiple, noncompensable service-
connected disorders, under 38 C.F.R. § 3.324.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In a May 2000 decision, the Board in part remanded the case 
to the RO for additional development of the present issues.  

In its May 2000 decision, the Board also denied claims of 
service connection for right and left knee disorders on the 
basis that they were not well grounded.  In a February 2001 
statement, the veteran's representative requested that these 
claims be reviewed again "due to the change in the law for 
well grounded claims."  (The representative also requested 
review of a claim for a compensable rating for bilateral 
defective hearing, which was also denied by the Board; 
however, the denial of the claim was not based on a well 
grounded determination.)  

During the pendency of the veteran's present appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into law.  
This law abolished the requirement that a claimant for VA 
benefits must present a well-grounded claim, and in certain 
circumstances, when a claim has been denied as not well 
grounded, the claimant may obtain a readjudication of the 
claim on the merits.  The law provides that where a claim for 
benefits was denied as not well grounded by the Secretary of 
Veterans Affairs or a court, and such denial became final 
during the period beginning on July 14, 1999 and ending on 
the date of the enactment of the law (on November 9, 2000), 
the Secretary of Veterans Affairs shall upon request of the 
claimant order the claim readjudicated as if the denial had 
not been made.  38 U.S.C.A. § 5107 (West Supp. 2001).  

In view of the VCAA and the request for review of part of the 
May 2000 Board decision, the claims for service connection 
for right and left knee disorders are referred to the RO for 
appropriate consideration.  In that regard, it is noted that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time, as 
the RO has not yet considered in the first instance whether 
any additional notification or development action is required 
under the VCAA with regard to the knee claims.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  




FINDINGS OF FACT

1.  The veteran's service-connected left ankle disorder is 
shown to be manifested by a mild antalgic gait, mild 
tenderness anterolaterally and anteromedially, anterior 
discomfort at the extremes of range of motion (25 degrees of 
dorsiflexion and 50 degrees of plantar flexion), definite 
inversion instability and mild calf atrophy.  

2.  The veteran is shown to have obvious limitation in 
performing his regular employment related to his service-
connected left ankle disorder and bilateral hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.31, 4.71a including Diagnostic Code 
5271 (2001).  

2.  The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (left ankle disorder and left ear hearing loss) 
based on clear interference with normal employability is 
warranted.  38 C.F.R. § 3.324 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1992 to 
September 1996.  

A careful review of the service medical records shows that 
the veteran sustained a left ankle injury in September 1993 
when a 55 gallon oil drum fell on it.  The diagnosis was that 
of a grade I left ankle sprain with mild contusion.  He was 
thereafter treated for chronic left ankle problems such as 
instability.  On an August 1996 physical examination for 
separation purposes, the veteran's lower extremities and feet 
were evaluated as being normal. 

In May 1997, the RO received the veteran's claim of service 
connection for various disabilities including residuals of a 
left ankle injury and hearing loss.  

On a July 1997 VA general medical examination, the veteran 
reported a history of having had left ankle pains following 
an injury when a 55 gallon drum fell on it in service.  He 
reported that he did not take regular medicines.  He also 
reported having had decreased hearing after working around 
heavy machinery in service, which necessitated using a left 
ear hearing aid.  He noted that he had been employed as a 
forklift operator since February 1997.  

On VA examination, the veteran was noted to have a normal 
gait.  He was not wearing his hearing aid.  An examination of 
the feet revealed that they had a normal appearance and 
functioning (but with loss of arches upon standing).  The 
diagnosis was that of status post blunt trauma to left ankle.  

On a July 1997 VA orthopedic examination, the veteran 
reported that he had injured his left ankle when a full 55 
gallon drum fell on it in service.  He said that he underwent 
physical therapy and, after about a year, was "back to 
usual."  He complained that his ankle was painful in the 
mornings and would "pop" when extended and that running, 
standing on cement, and long work days aggravated his 
condition.  

The VA examination of the left ankle noted that it was 
normal, including range of motion studies which revealed that 
he had 45 degrees of plantar flexion, 20 degrees of 
dorsiflexion, 35 degrees of inversion and 20 degrees of 
eversion.  X-ray studies of the left ankle were normal.  The 
diagnosis was that of status post blunt left ankle 
trauma/sprain.  

A July 1997 VA audiological examination revealed essentially 
normal hearing with a mild sensorineural hearing loss at 4000 
Hertz in the right ear and normal hearing through 2000 Hertz 
with a moderate sensorineural hearing loss at 3000 to 8000 
Hertz in the left ear; speech discrimination in both ears was 
within normal limits.

In a May 1998 decision, the RO granted service connection and 
assigned a non-compensable rating for the residuals of a left 
ankle injury, granted service connection and assigned a non-
compensable rating for hearing loss in the left ear, and 
denied a 10 percent rating for multiple, noncompensable 
service-connected disorders under the provisions of 38 C.F.R. 
§ 3.324.  The awards of service connection were effective in 
September 1996.  

In a June 1998 statement, the veteran expressed his 
disagreement with the RO's decision, arguing that he had had 
problems with his ankle since discharge from service.  He 
noted that he had trouble standing for long periods of time 
and had constant pain (also referring to knee problems).  He 
stated that he had to wear a hearing aid at all times and had 
a hearing loss in both ears which affected his daily living.  
He stated that, if he was in a room with more than five 
people, all he could hear was mumbling.  

In an August 1998 decision, the RO granted service connection 
and assigned a non-compensable rating for a hearing loss in 
the right ear, effective in September 1996.  The RO also 
continued its denial of a 10 percent rating for multiple, 
noncompensable service-connected disorders under the 
provisions of 38 C.F.R. § 3.324.  The no percent ratings for 
bilateral hearing loss and a left ankle disorder continue to 
remain in effect; the veteran has no other service-connected 
disabilities.  

On an October 1998 VA orthopedic examination to evaluate pes 
planus, the veteran complained of having pain in the left 
foot due, he believed, to a history of left ankle pain.  He 
noted that he worked as a welder and claimed his standing all 
day aggravated his bilateral foot pain.  He reported he was 
also a college student, performed all activities of daily 
living, and did not miss work or school activities.  On 
examination, he was noted to have a normal stance and gait.  

On an October 1998 VA ear examination, the veteran reported 
that he worked around heavy machinery and had had a left ear 
hearing aid issued to him in the military.  He related that 
he recently saw an audiologist and was told he needed a new 
hearing aid.  The examiner noted that the veteran did not 
have his hearing aid presently and displayed normal hearing 
for conversational purposes.  

The results of a VA audiological evaluation revealed findings 
of essentially normal hearing with a mild sensorineural 
hearing loss at 4000 Hertz in the right ear and normal 
hearing through 2000 Hertz with a moderate to moderately 
severe sensorineural hearing loss at 3000 to 8000 Hertz in 
the left ear; speech discrimination in both ears was within 
normal limits.  

At a November 1998 hearing at the RO before a hearing 
officer, the veteran testified that he wore a left ear 
hearing aid and, without it, he could only hear if the room 
was quiet; otherwise noise or background sounds made it 
difficult for him to hear.  He also said that he injured his 
left ankle in service when a 55 gallon drum of oil dropped on 
it and had not received VA or private medical treatment for 
it.  He said that his left ankle was painful when he bent it 
one way or another (left and right or up and down).  He said 
that it was painful for him to walk up and down stairs and 
that, in the course of a month, his ankle gave out at least 
six times when walking on an uneven surface or carrying heavy 
weight.  He said that he could not run and had a lot of 
trouble using a bicycle.  He said that he wore a laced boot 
that covered his ankle in order to stabilize it.  

In May 2000, the Board in part remanded the case to the RO 
for additional development of the issues of a compensable 
rating for a service-connected left ankle disability and a 10 
percent rating for multiple, noncompensable service-connected 
disorders under 38 C.F.R. § 3.324.  

In a June 2000 letter, the RO requested the veteran to 
furnish information concerning any medical treatment of his 
left ankle.  The veteran did not reply.  

On a September 2000 VA examination conducted on a fee-basis 
with a board certified orthopedic surgeon, the veteran 
reported having daily medial and anterior discomfort about 
the left ankle, which was exacerbated by heavy lifting and 
carrying, walking on uneven surfaces and twisting.  He 
related that he had some swelling, but could not say exactly 
how often other than it resulted from activities involving 
heavy lifting and carrying.  He felt his ankle was weak and 
seemed to wear out or fatigue more easily than the right 
ankle.  He reported having episodes of giving-way a few times 
per week and stated that he was able to steady himself and 
had not actually fallen.  He stated that he always wore a 
high-laced boot or high western-style boot to stabilize the 
ankle.  

The veteran related he did not actively see a doctor for his 
ankle and was not taking any prescription medications, only 
over-the-counter medications.  He also related that he 
limited walking on uneven surfaces and could sit, stand and 
drive without limitation.  He stated that he could perform 
daily activities, such as grocery shopping, cooking, 
cleaning, and laundry, and was able to hunt and fish (but 
noted that he was cautious in walking over uneven terrain).  
He stated that he avoided running and jumping due to ankle 
discomfort.  He stated that he was able to do his own yard 
work and snow removal.  

The veteran reported working part-time, soon to be full-time, 
for an independent contractor with the United States Postal 
Service, sorting mail.  (Prior to that, he was employed in a 
lead casting business where he would frequently lift and 
carry 85- to 100-pound bars of lead.)  He stated that he did 
a significant amount of twisting and turning in his present 
job and estimated his maximum lift and carry was 70 pounds.  

On examination, the veteran was noted to ambulate with a 
mildly antalgic gait, holding his ankle rigidly.  He was not 
obese, nor did he use a cane, crutch or brace.  An 
examination of the left foot and ankle revealed normal skin 
temperature, coloration and hydration.  There was no 
erythema, ecchymosis or effusion.  The veteran reported 
having some mild tenderness anterolaterally and 
anteromedially.  

The veteran's range of motion was noted to be from 25 degrees 
of dorsiflexion to 50 degrees of plantar flexion, with 
anterior discomfort at both extremes.  The ankle revealed 
some inversion instability, but the same amount of inversion 
instability was also present at the contralateral ankle.  The 
left ankle was stable to eversion.  The anterior drawer 
maneuver was markedly positive on the left, but negative on 
the right.  The anterior drawer maneuver caused significant 
anterior translation and a palpable, audible "clunk."  

The veteran's left ankle demonstrated good motor function, 
but there was 1 centimeter of calf atrophy on the left when 
compared to the right.  There was no measurable swelling at 
the malleolar level or midfoot level.  The veteran was able 
to demonstrate a single-leg stance.  His pulses were strong 
and equal, and sensation was intact.  X-ray studies of the 
left ankle revealed no evidence of fracture or degenerative 
change, and there was no osteopenia.  

The impression was that of history of left ankle injury on 
active duty, consistent with sprain.  The doctor stated that 
there was no evidence of fracture or degenerative change on 
current films, that there was a definite anterior translatory 
instability on ligamentous testing and mild calf atrophy 
consistent with a degree of disuse or limping, and that there 
was no swelling or stiffness.  

The examiner noted that the veteran's mild left calf atrophy 
was not severe enough to prompt any specific intervention.  
The doctor opined that the ankle problems were not completely 
disabling for the veteran and noted that the veteran clearly 
maintained a good job and remained active performing all the 
usual household activities and some hunting and fishing with 
caution.  The doctor recommended the use of an over-the-
counter anti-inflammatory medication and use of a work boot 
or western boot to stabilize the ankle.  

In a March 2001 letter, the RO informed the veteran about 
VA's obligations under The Veterans Claims Assistance Act of 
2000, signed into law in November 2000, and requested that he 
furnish information concerning any medical treatment of his 
left ankle.  The veteran did not reply.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran claims that he is entitled to a higher rating for 
his service-connected left ankle disability (or, in the 
alternative, a 10 percent rating for his multiple, 
noncompensable service-connected disorders, under the 
provisions of 38 C.F.R. § 3.324).  

The claims file shows that, through its discussions in the 
Rating Decisions, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claim.  In a March 2001 
letter, the RO informed the veteran about VA's duties under 
VCAA and what the evidence must show in order to establish a 
higher rating for the disability at issue.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include affording him 
VA examinations in 1997, 1998 and 2000.  Additionally, the RO 
has afforded the veteran the opportunity for a hearing, which 
was conducted in November 1998.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  


A.  Compensable Rating for the Service-Connected Left Ankle 
Disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected left ankle disorder has been 
rated at no percent since the effective date of service 
connection, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this code, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion of 
the ankle warrants a 20 percent rating.  When these 
requirements are not shown, a no percent rating is assigned.  
38 C.F.R. § 4.31.  

After a careful review of the medical evidence, the Board 
finds that the veteran's left ankle disorder does not meet 
the criteria for a compensable rating under Code 5271.  

The service medical records show that the veteran sprained 
his left ankle in 1993 and was thereafter treated for chronic 
instability of the ankle.  His separation physical 
examination in August 1996 did not reveal any findings 
pertinent to the left ankle.  On a VA examination in July 
1997, he reported of a history of ankle pain, but an 
examination of the ankle, including X-ray studies and range 
of motion studies, was normal.  

At a hearing in November 1998, the veteran described 
continuing problems with his ankle, to include pain on motion 
(such as walking up and down stairs) and giving-out when 
walking on uneven surfaces or carrying heavy weights.  He 
related that he wore a boot to cover the ankle in order to 
stabilize it.  

On a September 2000 examination for compensation purposes, 
the veteran repeated his complaints of having left ankle 
discomfort exacerbated by heavy lifting/carrying, walking on 
uneven surfaces and twisting.  He also noted having swelling 
in such circumstances and giving way a few times per week.  
The objective findings consisted of a mild antalgic gait 
(with the ankle held rigidly), mild tenderness 
anterolaterally and anteromedially, anterior discomfort at 
the extremes of range of motion (25 degrees of dorsiflexion 
and 50 degrees of plantar flexion), definite inversion 
instability, and mild calf atrophy.  

The examiner noted that anterior translatory instability on 
ligamentous testing and calf atrophy were consistent with a 
degree of disuse or limping, but also found that there was no 
swelling or stiffness.  He remarked that such findings were 
not completely disabling and that the calf atrophy was not 
severe enough to prompt any specific intervention.  He 
further noted that the veteran maintained a good job and 
remained active performing all the usual household activities 
and some hunting and fishing with caution.  The doctor merely 
recommended use of over-the-counter anti-inflammatory 
medication and use of a boot to stabilize the ankle.  

The foregoing post-service medical record contains only VA 
examinations, and there is no record of intervening 
outpatient treatment of the ankle.  Indeed, the veteran said 
at his hearing and on the September 2000 physical examination 
that he had not received any private or VA medical treatment 
for his left ankle.  Moreover, there is no X-ray evidence of 
fracture or degenerative change.  

After careful review of the evidence, the Board finds that 
although the veteran clearly has some degree of disability 
from his service-connected left ankle, the medical evidence 
does not show that he has moderate limitation of motion of 
the ankle as required for the assignment of a 10 percent 
rating under Diagnostic Code 5271.  

Moreover, there are no other diagnostic codes in VA's 
Schedule for Rating Disabilities under which the veteran's 
disability would be more appropriately evaluated.  The 
medical evidence does not show impairment of the tibia or 
fibula in order to rate the veteran's ankle under Code 5262.  

Evaluating the veteran's left ankle under ankylosis of the 
ankle or subastragalar/tarsal joints (Codes 5270 and 5272) or 
malunion of the os calcis or astragalus (Code 5273) is also 
not supported by the medical evidence.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the present record, including the veteran's 
contentions, does not indicate that he has such disabling 
pain or functional impairment resulting from his service-
connected disability to warrant consideration of assignment 
of a higher rating under the diagnostic criteria discussed 
above, including the criteria of 38 C.F.R. §§ 4.40. and 4.45.  

That is, there is no objective evidence of additional range 
of motion loss due to pain on use or during flare-ups that 
would equate to moderately limited motion of the left ankle.  
DeLuca, supra.  As noted on the most recent VA examination, 
ankle discomfort was only felt at the extremes of range of 
motion.  

In sum, there is no basis for a compensable rating for the 
veteran's service-connected left ankle disorder under the 
applicable code.  In regard to the foregoing, the Board has 
considered "staged ratings" for various periods of time in 
this initial rating case.   Fenderson v. West, 12 Vet. App. 
119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher schedular rating for the veteran's left ankle, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


B.  A 10 Percent Rating Under the Provisions of 38 C.F.R. 
§ 3.324.  

Notwithstanding the foregoing discussion regarding 
consideration of a higher rating for the service-connected 
left ankle disorder under the applicable schedular criteria, 
it is noted that, when a veteran has two or more separate 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities is of compensable degree, a single 
10 percent rating may be assigned (but such rating may not be 
assigned in combination with any other rating).  38 C.F.R. § 
3.324.  

In this case, the veteran is service-connected for two 
separate disabilities -- a left ankle disability and 
bilateral hearing loss -- and each disability is evaluated at 
a noncompensable level.  The evidence in the claims file 
demonstrates that each of these disabilities involve some 
degree of functional impairment.  

An October 1998 VA ear examination revealed that, although 
the veteran displayed normal hearing for conversational 
purposes, he used a hearing aid issued to him in the 
military.  At his November 1998 hearing, the veteran said 
that, without his hearing aid, he could only hear if the room 
was quiet because noise and background sounds made it 
difficult for him to hear.  

The September 2000 fee basis examination revealed that, 
although there was good motor function in the veteran's left 
ankle, the ankle demonstrated definite inversion instability 
and mild calf atrophy which was consistent with a degree of 
disuse or limping.  Indeed, he was noted to ambulate with a 
mildly antalgic gait, holding his ankle rigid.  

Furthermore, the evidence shows that there is some limitation 
in performing the veteran's regular employment related to his 
service-connected disabilities.  He was employed initially in 
the lead casting business, frequently lifting and carrying 
heavy bars of lead.  

Later (by the time of the September 2000 compensation 
examination), he was employed with a contractor with the 
United States Postal Service, sorting mail which involved 
much twisting and turning as well as lifting a maximum of 70 
pounds.  The veteran's bilateral hearing loss and ankle 
instability with calf muscle atrophy likely interfere to some 
degree with the activities required by his employment.   

In view of the foregoing, the Board concludes that the 
criteria for the assignment of a single 10 percent rating 
under the provisions of 38 C.F.R. § 3.324, based on the 
veteran having two noncompensable service-connected 
disabilities, have been met.





ORDER

A compensable rating for a service-connected left ankle 
disability is denied.  

A 10 percent rating for multiple, noncompensable service-
connected disorders, under 38 C.F.R. § 3.324, is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

